Citation Nr: 0942679	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
1987 and from October 1992 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2004, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  A transcript of the hearing is associated 
with the claims files.

When this case was previously before the Board in December 
2007, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


REMAND

During the Veteran's October 2004 videoconference Board 
hearing, he expressed his belief that his claimed 
disabilities might have been aggravated or chronically 
worsened by his service-connected disabilities.  In 
particular, the Veteran indicated that his service-connected 
left shoulder disability has caused him to overuse his right 
arm and thus aggravate his right shoulder.  He explained a 
similar aggravation of his right knee due to injuries on his 
left side.  In a December 2007 remand, the Board directed 
that the Veteran be afforded a VA examination to determine 
the nature and etiology of the Veteran's claimed right 
shoulder and right knee disabilities.  The examiner was asked 
to provided an opinion with respect to each currently present 
disorder as to whether there is a 50 percent or better 
probability that the disorder is related to the Veteran's 
military service, or was caused or chronically worsened by 
any service-connected disability.

In response to this remand, the Veteran was afforded a VA 
examination in June 2009.  The examiner diagnosed rotators 
cuff tendonitis of the right shoulder and patellofemoral 
syndrome and possible chondromalacia of the right knee.  He 
opined that these disabilities were less likely than not 
caused by or a result of the Veteran's active duty period of 
time.  He did not provide an opinion with respect to whether 
these conditions were caused by or chronically worsened by 
any service-connected disabilities.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folders should be returned 
to the June 2009 examiner.  The examiner 
should be requested to review the claims 
files and then provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's right 
shoulder and right knee disabilities were 
caused by or chronically worsened by any 
service-connected disability.  The 
rationale for all opinions must also be 
expressed.

If the June 2009 examiner is unavailable, 
the claims folders should be forwarded to 
another physician with appropriate 
expertise, who should be requested to 
provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.

2.  The RO or the AMC should also 
undertake any other 
development it determines to be 
warranted.

3.  The RO or the AMC should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


